Citation Nr: 0010534	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-11 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran had active service from September 1940 to August 
1945.

This appeal arises from a rating decision in August 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina which continued a 10 
percent disability evaluation for post-traumatic stress 
disorder.  In a January 1999 rating decision the disability 
evaluation was increased to 30 percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The current manifestations of the veteran's post-
traumatic stress disorder include suicidal ideations, 
depression, avoidance, and isolation.


CONCLUSION OF LAW

A disability evaluation of 70 percent for post-traumatic 
stress disorder is for assignment.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § Part 4, Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased evaluation for his post-
traumatic stress disorder.  The Board finds that this claim 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim that is 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the service medical records and all other evidence of record 
pertaining to the history of the disability in question have 
been reviewed.  Nothing in the historical record suggests 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to this 
disability.

In an August 1945 rating decision service connection was 
granted for chronic anxiety reaction and, following a period 
for which a total rating was in effect, in an April 1947 
rating decision a 30 percent disability evaluation was 
assigned, effective in October 1946.  The disability 
evaluation was reduced to non-compensable in a February 1948 
rating decision.

At the time of May 1995 VA psychiatric examination, the 
veteran related that he was mainly bothered by bouts of 
anxiety.  It was noted that there was usually a certain 
trigger such as bad dreams about the war or seeing something 
about the war.  He described experiencing nightmares reliving 
wartime experiences several times a week.  He worked one day 
a week alone in a store, lived with his spouse and had 
friends.  He went out with friends and enjoyed social 
activities very much.

On examination, the veteran's affect was somewhat muted.  He 
was mentally alert and oriented to time, place and person.  
He denied hallucinations and there was no evidence of 
delusions.  Both insight and judgment were good.  The 
diagnosis was post-traumatic stress disorder.  The examiner 
noted that the veteran's history was consistent with post-
traumatic stress disorder.

In a May 1995 rating decision, it was indicated that the 
veteran's service-connected psychiatric disability was now 
diagnosed as post-traumatic stress disorder; a 10 percent 
disability evaluation was assigned.
At the time of a March 1998 VA psychiatric examination, the 
veteran indicated that his symptoms had worsened since the 
1995 VA examination.  He related that he got nervous and 
upset during the day and that a loud noise caused him to 
become anxious.  He reported that he was more irritable, 
getting angry with his spouse.  Following the examination the 
examiner reported that the veteran's symptoms might be 
somewhat worse than in 1995.

A. Heidi Davis, M.D., in a July 1998 note, indicated that she 
had been treating the veteran for chronic anxiety since May 
1979.

A hearing on appeal was conducted in October 1998.  The 
veteran testified that he had difficulty remembering dates 
and names, was forgetful and had a short temper.  He related 
that he was most comfortable sitting at home.  He indicated 
that he easily became depressed and had thought about 
committing suicide.  He stated that he still experienced 
nightmares and flashbacks about wartime experiences.

VA outpatient treatment records show that the veteran 
reported in August 1998 that he was not sleeping well, had 
increased dreams of military service overseas, was more 
nervous recently and was increasingly depressed.  In January 
1999 he indicated that he did not sleep well, was 
experiencing hallucinations and had some increased anxiety.  
In November 1999 he related that he had been getting worse 
and worse in the past six months and that he could not be 
around people or crowds because they annoyed him.  Thoughts 
of ending it all had crossed his mind.  It was also reported 
that month that the veteran was obviously troubled about 
getting too close to others.

Additional VA outpatient treatment records show that the 
veteran, in December 1999, appeared more depressed.  The 
following month the veteran reported that his post-traumatic 
stress disorder symptoms were continuing.  These included 
nightmares, poor sleep, isolation, suspicion of others and 
intrusive thoughts of combat.  The symptoms continued to 
affect his relationships with family and friends and he had 
lost interest in enjoyable activities.  In March 2000 it was 
reported that the veteran had shown a deterioration in family 
and other social relationships over the last four to six 
months, developing symptoms of suspicion, mistrust and 
irritability.  Angry outbursts, increased depression and 
suicidal ideation were noted.

A hearing before the undersigned Member of the Board of 
Veterans' Appeals (Board) was conducted in April 2000.  Both 
the veteran and his spouse gave detailed testimony in support 
of the claim.  The spouse indicated that she had hidden the 
guns in the house because the veteran had stated that he 
could shoot her and never bat an eye.  The veteran stated 
that he had to stay away from crowds and could not be around 
others for very long, that his spouse did most of the driving 
because he became nervous and that golf helped to keep him 
calm.  He noted that he experienced crying spells.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran is currently being rated under 
Diagnostic Code 9411 and is receiving a 30 percent disability 
evaluation.  A 50 percent disability evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

Applying the applicable case law, statutes and regulations to 
the particular facts of this case, the current record shows 
that the veteran has recently experienced suicidal ideations 
as well as depression.  The veteran's activities have been 
interfered by avoidance and not only have family relations 
been adversely affected but he has apparently avoided 
stressful circumstances by isolating himself.  The Board 
finds, based upon the findings made when the veteran was 
recently examined and treated, that the criteria for a 70 
percent disability evaluation for post-traumatic stress 
disorder have been met or approximated.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § Part 4, Code 9411.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999).  While a 100 percent disability 
evaluation is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, as the current manifestations do not include 
disorientation, grossly inappropriate behavior; intermittent 
inability to perform activities of daily living or gross 
impairment in thought process, a 100 percent disability 
evaluation is not for assignment.



ORDER

Entitlement to an increased evaluation for post-traumatic 
stress disorder is granted.  The appeal is allowed, subject 
to the law and regulations governing the payment of monetary 
benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


